IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                             :          NO. 465
                                                   :
         ORDER AMENDING RULES 103                  :          JUDICIAL ADMINISTRATION
         AND 1952 OF THE                           :
         PENNSYLVANIA                              :          DOCKET
         RULES OF JUDICIAL                         :
         ADMINISTRATION                            :


                                                  ORDER

PER CURIAM

       AND NOW, this 28th day of June, 2016, the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(b):

         IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

         1) Rules 103 and 1952 of the Pennsylvania Rules of Judicial Administration are
            amended in the attached form.

         2) Local rules of judicial administration effective prior to August 1, 2016 shall be
            compiled and published on the local court website in accordance with Pa.R.J.A.
            No. 103(c)(7), as amended, no later than September 1, 2016 to remain effective.

         3) All local rules of judicial administration that have been published in the
            Pennsylvania Bulletin but are not yet effective shall become effective in
            accordance with Pa.R.J.A. No. 103(c)(5)(iii) and shall be subject to the
            requirements of Pa.R.J.A. No. 103(d)(6)-(7).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.